Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Pursuant to the preliminary amendment dated 4/15/2020, claims 5-11, 15 and 16 are amended. No claims are newly added or canceled.
Claims 1-16 are pending in the instant application and are examined on the merits herein.
	Priority
This application is a National Stage Application of PCT/JP2018/020051, filed on 5/24/2018.  The instant application claims foreign priority to JP 2017-208154 filed on 10/27/2017. Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in the instant application on 4/15/2020. 
Information Disclosure Statement
The information disclosure statement (IDS) dated 4/15/2020 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609, except where noted.  Accordingly, the IDS has been placed in the application file and the information therein has been considered as to the merits.
Claim Objection
Claims 3 and 5-7 are objected to under 37 CFR 1.75 as being a substantial duplicate of claim 1.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 706.03(k). With respect to claim 3, the claim is identical to claim 1 with the exception of reciting a “formulation” as opposed to a “composition”. Without any further limitations differentiating a formulation from a composition, these terms are considered synonymous ways of referring to a mixture of components. With respect to claims 5-7, the claims recite that the carotenoids, astaxanthin, adonirubin and adonixanthin, do not have an ester structure. However, base claim 1 recites clearly that the components of the composition are the discrete chemical entities astaxanthin, adonirubin and adonixanthin and does not make any provisions for analogs, derivatives, prodrugs, etc. of astaxanthin, adonirubin and adonixanthin. Therefore it is inherent in claim 1 that the recited astaxanthin, adonirubin and adonixanthin lack any ester moieties, because none of these molecules contain an ester in underivatized form.

Claim Rejections - 35 USC § 112, First Paragraph
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claims 12-16 are rejected under 35 U.S.C. 112(a), because the specification, while being enabling for inhibiting brain hypofunction, does not reasonably provide enablement for preventing brain hypofunction, which includes eliminating brain hypofunction in all subjects, under all circumstances.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 5-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsubokura et al. (US 6,706,278; 2004, PTO-892).
Tsubokura et al exemplifies the following food additive: (Col 5-6)

    PNG
    media_image1.png
    346
    866
    media_image1.png
    Greyscale

With respect to claim limitations regarding use of the composition for improving brain hypofunction, it is noted that the combined prior art does not teach that the composition can be used in the manner instantly claimed.  However, the cited recitations are considered an “intended use” of the claimed composition. The “intended use” of the claimed composition does not patentably distinguish the composition, per se, since such disclosed use is inherent in the reference composition.  In order to be limiting, the intended use must create a structural difference between the claimed composition and the prior art composition.  In the instant case, the intended use does not create a structural difference, thus the intended use is not limiting.
With respect to claims 5-7, astaxanthin, adonirubin and adonixanthin inherently lack an ester moiety, thus the negative limitation of claims 5-7 is met by the prior art.
Accordingly, the instant claims are anticipated by the cited prior art.

Claims 1-3 and 5-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hara et al. (US 2017/0007554, IDS).
Hara et al exemplifies the following composition: (Table 1)

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

With respect to claim limitations regarding use of the composition for improving brain hypofunction, it is noted that the combined prior art does not teach that the composition can be used in the manner instantly claimed.  However, the cited recitations are considered an “intended use” of the claimed composition. The “intended use” of the claimed composition does not patentably distinguish the composition, per se, since such disclosed use is inherent in the reference composition.  In order to be limiting, the intended use must create a structural difference between the claimed composition and the prior art composition.  In the instant case, the intended use does not create a structural difference, thus the intended use is not limiting.
With respect to claims 5-7, astaxanthin, adonirubin and adonixanthin inherently lack an ester moiety, thus the negative limitation of claims 5-7 is met by the prior art.
Accordingly, the instant claims are anticipated by the cited prior art.


Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maoka et al. (US 2013/0317116, PTO-892).
Maoka et al exemplifies a pharmaceutical anti-wrinkle composition as follows: (Tables 1 and 2)

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


With respect to claim limitations regarding use of the composition for improving brain hypofunction, it is noted that the combined prior art does not teach that the composition can be used in the manner instantly claimed.  However, the cited recitations are considered an “intended use” of the claimed composition. The “intended use” of the claimed composition does not patentably distinguish the composition, per se, since such disclosed use is inherent in the reference composition.  In order to be limiting, the intended use must create a structural difference between the claimed composition and the prior art composition.  In the instant case, the intended use does not create a structural difference, thus the intended use is not limiting.
With respect to claims 5-7, astaxanthin, adonirubin and adonixanthin inherently lack an ester moiety, thus the negative limitation of claims 5-7 is met by the prior art.
Accordingly, the instant claims are anticipated by the cited prior art.


Claims 1-3 and 5-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirasawa et al. (US 8,993,282; 2015, PTO-892).
Hirasawa et al. exemplifies several carotenoid compositions meeting the instant requirements, represented by the following, wherein astaxanthin, adonixanthin and phoenicoxanthin (a.k.a. adonirubin) are also expected for use as feed additives, food additives, pharmaceutical ingredients or the like: (Col 1, Tables 2-6 and 8)

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

With respect to claim limitations regarding use of the composition for improving brain hypofunction, it is noted that the combined prior art does not teach that the composition can be used in the manner instantly claimed.  However, the cited recitations are considered an “intended use” of the claimed composition. The “intended use” of the claimed composition does not patentably distinguish the composition, per se, since such disclosed use is inherent in the reference composition.  In order to be limiting, the intended use must create a structural difference between the claimed composition and the prior art composition.  In the instant case, the intended use does not create a structural difference, thus the intended use is not limiting.
With respect to claims 5-7, astaxanthin, adonirubin and adonixanthin inherently lack an ester moiety, thus the negative limitation of claims 5-7 is met by the prior art.
Accordingly, the instant claims are anticipated by the cited prior art.

Claims 1-3 and 5-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hara et al. (US 2012/0029088, IDS).
Hara et al. exemplifies an anti-anxiety pharmaceutical composition comprising astaxanthin at 67% by weight, adonirubin (12 wt.%), adonixanthin (6 wt%), anthaxanthin (1 wt%), and asteroidenone (less than 1 wt%). (¶0041 and Claims 1-20) Hara further discloses that astaxanthin is known in the prior art to be effective for memory improvement and cerebral dysfunction. (¶0006) 
With respect to claim limitations regarding use of the composition for improving brain hypofunction, it is noted that the combined prior art does not teach that the composition can be used in the manner instantly claimed.  However, the cited recitations are considered an “intended use” of the claimed composition. The “intended use” of the claimed composition does not patentably distinguish the composition, per se, since such disclosed use is inherent in the reference composition.  In order to be limiting, the intended use must create a structural difference between the claimed composition and the prior art composition.  In the instant case, the intended use does not create a structural difference, thus the intended use is not limiting.
With respect to claims 5-7, astaxanthin, adonirubin and adonixanthin inherently lack an ester moiety, thus the negative limitation of claims 5-7 is met by the prior art.
Accordingly, the instant claims are anticipated by the cited prior art.


	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hara et al. (US 2012/0029088, IDS), in view of Tominaga et al. (US 2019/0254990, filed 6/7/2017, PTO-892), further in view of Maoka et al (J Oleo Sci., 2013, PTO-892).
Hara et al. exemplifies an anti-anxiety pharmaceutical composition comprising astaxanthin at 67% by weight, adonirubin (12 wt.%), adonixanthin (6 wt%), anthaxanthin (1 wt%), and asteroidenone (less than 1 wt%). (¶0041 and Claims 1-20) Hara further discloses that astaxanthin is known in the prior art to be effective for memory improvement and cerebral dysfunction. (¶0006) Hara further exemplifies that the stock carotenoid composition was suspended in olive oil, to give 100-300 mg carotenoid mix/kg/day, to be administered to mice for anti-anxiety testing. (¶0045) Hara et al. discloses that the dose of a carotenoid contained in the anti-anxiety composition of the present invention varies depending on factors, such as the age, body weight, sex, and conditions of a patient, in addition to severity of a patient. For example, a dose to be administered to an adult patient is 0.1 mg to 1 g and preferably 2 mg to 500 mg in terms of the free form of astaxanthin per day, although the dose is not limited to such range. According to need, such dose may be administered several separate times, such as 2 or 3 times. Also, the antianxiety composition of the present invention may be administered to a patient in combination with another anti-anxiety agent. An effective amount of the anti-anxiety composition of the present invention may be added to or encapsulated into an arbitrary form, such as a tablet, capsule, granule, drink, or PET bottle. Alternatively, an effective amount of the antianxiety composition may be added to an arbitrary food or beverage product or functional food that does not substantially contain a carotenoid. Thus, the anti-anxiety composition of the present invention can be prepared in the form of a food or beverage product or functional food. Examples of food or beverage products and functional foods include, but are not limited to, confectioneries, retort pouch food, juice, teas, and dairy products. In addition, sweetening agents, seasonings, emulsifiers, suspending agents, antiseptics, or the like can be added to the food or beverage product or functional food, according to need. (¶0035-0036)
Hara et al. does not disclose the concentration ranges in instant claim 4 and does not disclose a method of improving brain hypofunction.
Tominaga et al. discloses a method for improving fatigue due to a mental load by administering a composition comprising astaxanthin, wherein examples of the mental load include one or more loads selected from a load applied through a calculation task (calculation load), a load applied through a cognitive task (cognitive load), and a load applied through an information processing task (information processing task; to subjects. Examples of the calculation load include the Uchida-Kraepelin test; examples of the cognitive load include the Stroop Test (ST; and the Trail Making Test (TMT)); and examples of the information processing load include the Wisconsin Card Sorting Test (WCST) and the Visual Display Terminal (VDT). (Claim 8 and ¶0048) Tominaga also discloses that it is known in the art that astaxanthin is effective to improve damage caused by aging in the brain (¶0008) and that astaxanthin is known to have anti-anxiety effects. (¶0011)
Maoka et al. discloses that adonirubin and adonixanthin had almost the same anti-oxidative activities as those of astaxanthin. Thus, adonirubin and adonixanthin may have the potential to reduce the risk of disease induced by oxidative stress similar to astaxanthin. (Sec. 4)
With respect to claim 4 and 14, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, that the exemplified composition of Hara could be modified, by diluting the stock carotenoid extract in an appropriate solvent, such as the suspension in olive oil taught by Hara, such that the carotenoid components concentration would be reduced to overlap with the instant ranges. This is underscored by the teaching that the carotenoid dose may range from 0.1 mg to 2 g and that a dose may be administered 2-3 times per day, so the stock carotenoid composition can be administered dilute or concentrated as often as necessary to deliver a therapeutic effect. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). (MPEP § 2144.05(I)) Moreover, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). (MPEP § 2144.05(II))  “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).
With respect to claims 12-16, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the method of Hara could be used to treat mental conditions other than anxiety, including improving cerebral function due to fatigue, as measured by tests such as the Stroop test, which measures improvement in verbal memory and information processing, due to the teaching of Tominaga that astaxanthin is effective for both treating anxiety and treating mental load caused by fatigue. One would have a reasonable assurance of success that the method and composition of Hara, comprising adonirubin and adonixanthin, in addition to astaxanthin, would be effective to improve verbal memory and information processing, in a manner equivalent to that of astaxanthin only, because Maoka teaches that adonirubin and adonixanthin have the same anti-oxidant properties as astaxanthin. Since the anti-oxidant property of carotenoids is the well-established mechanism for their therapeutic effects, it is reasonable that an astaxanthin composition and a composition comprising astaxanthin, adonirubin and adonixanthin would be expected to behave similarly.
Accordingly, the instant claims are prima facie obvious over the teachings of the prior art. 

	Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE R MILLER whose telephone number is (571) 272-6146.  The examiner can normally be reached on M-F 7:00 AM – 3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/DALE R MILLER/           Primary Examiner, Art Unit 1623